Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 21, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

  154717 (88)(90)                                                                                          Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  KERRY JENDRUSINA,                                                                                       Kurtis T. Wilder
           Plaintiff-Appellee,                                                                      Elizabeth T. Clement,
                                                                                                                     Justices
  v                                                                SC: 154717
                                                                   COA: 325133
                                                                   Macomb CC: 2013-003802-NH
  SHYAM MISHRA, M.D. and SHYAM
  N. MISHRA, M.D., P.C.,
             Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion of the Michigan State Medical Society to
  participate as amicus curiae and file an amicus brief in support of the motion for
  reconsideration is GRANTED. The amicus brief submitted on February 16, 2018 is
  accepted for filing. The motion for reconsideration of this Court’s January 12, 2018
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 21, 2018
         t0314
                                                                              Clerk